DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the supporting layer installed at the intake end of the airflow guiding drawing unit (claim 5; not shown at airflow guiding drawing unit, but at intake of airflow drawing unit), intake vent holes (claim 5, only one shown in supporting layer), the sterilization lamp (claim 8), lateral opening (claim 10), a stand or inclination angle (claim 24), light unit or combined with a nail drill machine (claim 27) and collector imbedded in a table (claim 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claim 5 is objected to because of the following informalities:  as discussed supra, the word “guiding” in line 2 should be deleted to accurately reflect the disclosed structure of the invention.
Claim 14 is objected to because of the following informalities:  due to lack of knowledge of a control mechanism referred to as a “bottom”, it is assumed that the term “bottom” in line 2 of claim 14 is intended to be “button” and will be treated as such for the sake of the current Office Action.
Claims 24 and 25 are objected to because of the following informalities:  claim 24 does not have a period at the end and claim 25 ends with a comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-15, 20, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (2019/0167833; For. Priority date 5 December 2017 predating the earliest priority of the current application).
Yang discloses a dust collector apparatus, comprising: a housing (1), having one side formed at least one intake vent-hole (open end receiving plate 3) and another side formed of at least one exhaust vent-hole (20), an inner side of the housing having an airflow channel formed between the intake vent-hole and the exhaust vent-hole; an airflow generation module, comprising: at least one airflow drawing unit (10) for drawing an airflow in order to form the airflow channel between the intake vent-hole and the exhaust vent-hole, the airflow drawing unit having an intake end for sucking an air and an exhaust end for exhausting the air; a control module (5/8) electrically connected to the airflow drawing unit, the control module comprising a control board (8) for controlling the airflow drawing unit; a power module (6) electrically connected to the control module; and at least one filter (4) detachably arranged at the intake end and used for filtering dust in the air sucked by the airflow drawing unit.
Regarding claim 2, Yang further discloses that the airflow generation module comprises an airflow guiding drawing unit (7) correspondingly arranged at the exhaust end of the airflow drawing unit, and the airflow guiding drawing unit includes a guiding curved surface (71) for guiding the airflow.
Regarding claim 3, Yang further discloses that the housing receives the airflow generation module, and the side end (20) of the housing is formed of at least one exhaust vent-hole.
Regarding claim 4, Yang further discloses that the airflow guiding drawing unit guides the air in the airflow channel into the at least one exhaust vent-hole.
Regarding claim 5, Yang further discloses a supporting layer (3) installed at the intake end of the airflow guiding drawing unit, and the intake vent-holes are formed thereon; and, the filter is placed between the housing and the supporting layer.
Regarding claim 6, Yang further discloses that the filter is an absorption (inherently capable of absorbing some material) layer, filter layer or a combination thereof.
Regarding claim 7, Yang further discloses that the housing comprises a positioning member (filter surrounding portions of housing 1/2 and ridge supporting internal end of filter, as seen in Fig. 3)  for positioning the filter, and the positioning member comprises a space restriction structure (limited size and shape of filter receiving space considered to be a space restriction structure that limits possible positioning of the filter).
Regarding claims 8 and 9, Yang further discloses a sterilization lamp (221) that is a UVB LED bulb or UVC LED bulb (paragraph 32).

Regarding claim 12, Yang further discloses that the airflow generation module comprises an operation module (8) electrically connected to the control module and is used to control the state of use of the airflow drawing unit.
Regarding claim 13, Yang further discloses that the operation module comprises an operation interface (53/56, respectively) for adjusting a wind speed (paragraph 37) and switch on/off of the airflow drawing unit.
Regarding claim 14, Yang further discloses that the operation interface is an operation key (considered equivalent to buttons 53/56) or an operation button.
Regarding claim 15, Yang further discloses that the operation module comprises a display unit in the form of indicator lights (52).
Regarding claim 20, Yang further discloses that the housing comprises an outer cover (3) detachably installed at an external of the intake vent-hole.
Regarding claim 27, Yang further discloses a light unit (52 or 221).
Regarding claim 28, Yang further discloses that the outer surface of the housing has a plurality of holes (11, 12 and in 3, 20).

Claims 1, 5, 6, 20, 24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novobilski (5,139,546).
Novobilski discloses a dust collector apparatus, comprising: a housing (12), having one side (top) formed at least one intake vent-hole (26) and another side (46) formed of at least one exhaust vent-hole (formed in 46), an inner side of the housing having an airflow channel formed between the intake vent-hole and the exhaust vent-hole; an airflow generation module, comprising: at least one airflow drawing unit (34/36) for drawing an airflow in order to form the airflow channel between the intake vent-hole and the exhaust vent-hole, the airflow drawing unit having an intake end (top) for sucking an air and an exhaust end (bottom) for exhausting 
Regarding claim 5, Novobilski further discloses a supporting layer (24/28) installed at the intake end of the airflow guiding drawing unit, and the intake vent-holes are formed thereon; and, the filter is placed between the housing (including cover 30) and the supporting layer.
Regarding claim 6, Novobilski further discloses that the filter is an absorption (inherently capable of absorbing some material) layer, filter layer or a combination thereof.
Regarding claim 20, Novobilski further discloses that the housing comprises an outer cover (30) detachably installed (via removal of fasteners 45) at an external of the intake vent-hole.
Regarding claim 24, Novobilski further discloses that the housing comprises an inclination angle (defined by outer surfaces 46 and/or inner surfaces 28, relative to the base and cover).
Regarding claim 28, Novobilski further discloses that the outer surface of the housing has a plurality of holes (on 30 and 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833).
Yang discloses the power module (61), as discussed supra but fails to disclose any specific structure for the power module.  The examiner hereby takes official notice, that batteries, either disposable (one-time) or rechargeable are nearly universal for any portable and/or hand held electronic appliance, eliminating any need for external power source and allowing for optimal portability.  Therefore, it would have been obvious to anyone of ordinary skill in the art at the time the invention was made to provide a battery as or in the power module disclosed by Yang, as an incredibly well-known portable power source.  

Claims 7-9 and 11-15 are (7-9 and 12-15 alternatively/additionally) rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) as previously applied, and in view of Buscher (CA 22445844).
Regarding claims 7 and 11, Yang discloses the apparatus as discussed supra, having structure considered to be a space restriction structure, but fails to disclose any other positioning member for the filter.  Buscher discloses a detection mechanism for a vacuum collecting device that includes a filter, which includes a sensor means responsive to an element in or on the filter, that will detect when the filter is properly positioned and is electrically connected to the control module for preventing operation of the device when the filter is not 
Regarding claims 8, 9 and 12-15, Yang discloses all limitations set forth therein, as discussed supra. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) or alternatively Yang et al. (2019/0167833) in view of Buscher (CA 22445844) as previously applied to claim 7, and further in view of Kim et al. (10,517,980; PCT priority date of 5 November 2015).
Regarding claim 10, Yang fails to disclose a lateral opening in the housing for removal of the filter. Kim discloses a similar portable air filter, also having a filter in the housing, and teaches that the filter is positioned in a tray (90) that maybe insert it into a lateral opening (36) in the housing to allow for a quick and easy removal and access to the filter as needed. Therefore, it would have been obvious to one of ordinary skill in the art to provide the filter of Yang and a similar tray positionable in lateral opening in the housing to allow for a quick and easy access to the filter, as taught by Kim.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) as previously applied to claim 16, and further in view of Alderman (10,821,388; filing date 11 April 2018, predating priority of the current application). 
Regarding claim 17, it would have been obvious to provide a battery as the power module of Yang, as discussed previously for claim 16.  However, Yang does not disclose any means to access the power module.  Aldermen discloses another portable electronic device, using batteries as the power source, and teaches the very well-known concept that the batteries are positioned within a battery compartment inside the housing that comprises a slot opening (covered by 28) at the end of the battery compartment to allow removal of the batteries for replacement of disposable batteries and/or removal of rechargeable batteries for charging or replacement with alternative fully charged batteries.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide the power module of Yang, when comprising batteries is discussed supra, with a similar battery compartment and slot opening at the end of the battery compartment, as taught by Aldermen and well known in the art, to provide easy access for removal or replacement of the batteries as needed.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) as previously applied to claim 16, and further in view of Wilson (7,012,685) and Alderman (10,821,388).
Regarding claims 18 and 19, Yang also fails to disclose a detection module or warning device for the control module.  Wilson discloses a similar device for a cleaning air passing through a filter therein, and Alderman discloses a monitor for detecting the operation of a .

38.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) as previously applied to claim 1, and further in view of Combs et al. (2017/0087500). 
Regarding claim 21, Yang further fails to disclose a handle on the housing.  Combs discloses a similar portable air cleaning device, and teachers that a handle is provided on the housing, which is well known in the art to allow a user to more easily and reliably lift and move any portable device.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar handle on the housing of Yang, as taught by Combs, to increase ease of lifting, movement and reduce risk of dropping of the portable device.



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) as previously applied to claim 1, and further in view of Lev et al. (2012/0222548).
Regarding claim 25, Yang further fails to disclose a light diffusing material or a plurality of light emitting diodes.  Lev discloses a similar, small, portable electronic device, and teaches that the housing may comprise internal light emitting diodes to backlight the control panel, allowing a user to easily view and control the device in poorly lit or dark environments (paragraph 37).  Therefore, it further would have been obvious to one of ordinary skill in the art, to provide a similar set of internal light emitting diodes to the control area of Yang, as taught by Lev, to backlight the control panel of Yang to allow for viewing and operation in poorly lit or dark environments, with the function of backlighting inherently requiring the housing material that the light is passing through to be at least partially light diffusing, to allow the lights to illuminate the area of the control panel from within the housing.

43.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2019/0167833) as previously applied to claim 1, and further in view of Chen (CN 204633426) and Montgomery (2011/0262114).
44.	Regarding claim 26, Yang further fails to disclose a light diffusing material or a plurality of light emitting diodes.  Chen discloses a rechargeable battery pack with optional outputs (3/5) for powering a 12 or 15V appliance, and also having a USB output (6) to allow for simultaneous or alternative function to connect to other devices via USB, such as phones for charging, with appliance power sources being more commonly provided with USB outputs to function as .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Novobilski (5,139,546) as previously applied to claim 1, and further in view of Snead (2005/0081759).
Regarding claim 22, Novobilski fails to disclose a soft pad arrangement adjacent side of the intake vent hole.  Snead discloses a similar configuration for a table intended for nail care, similar to Novobilski, and also teaches that a soft pad is arranged adjacent to a collection opening in the table, to allow a user to comfortably rest their hand during treatment of the nails. Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar soft pad arranged adjacent to the intake vent hole of Novobilski, to provide the same advantage of a user comfortably resting their hand during treatment.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Novobilski (5,139,546) as previously applied to claim 1, and further in view of Christenson et al. (4,148,618).
Regarding clan 23, Novobilski fails to disclose at least one foot pad on the housing.  Christenson discloses a very similar device and clearly shows a plurality of foot pads (12.2) on the bottom of the housing, which are very well known in the art to both maintain a position of small portable devices on a surface by preventing slippage, and also to elevate the housing above the surface they are rested on, to prevent any scratching or damage to the surface during use.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a plurality of foot pads to the bottom surface of the housing of Novobilski, as taught by Christenson, to provide the same advantages of maintaining position and preventing surface damage.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Novobilski (5,139,546) as previously applied to claim 1, and further in view of Park (2003/0024442).
Regarding claim 28, Novobilski also fails to disclose that the device is embedded in a table. Park discloses a table intended for nail care, similar to Novobilski, and teaches that the table preferably has a dust collecting device embedded in the surface thereof, to allow collection of debris created during nail care on a larger work surface, common to nail salons. Therefore, it further would have been obvious to one of ordinary skill in the art to optionally provide the device of Novobilski embedded in the surface of a table, to provide a larger working surface around the device, and provide dust removal to the table.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Emily  (JP 2020-92843), Cheng (6,101,666 ) and Cheng (2021/0298551) each disclose devices having similar structure and function as the applicant’s claimed invention

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        14 January 2022